        Case 5:18-cv-07677-NC Document 224 Filed 01/15/21 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California


                                  CIVIL MINUTES



 Date: January 15, 2021       Time: 9:02am -9:47am    Judge: NATHANAEL M.
                                                      COUSINS
 Case No.: 18-cv-07677 NC     Case Name: Ashok Babu, et al v. Gregory Ahearn, et al


Attorneys for Plaintiffs:       Kara Janssen, Jeff Bornstein, Rekha Arulanantham
Attorneys for Defendants:       Greg Thomas, Paul Mello, Samantha Wolf,
                                Temitayo Peters
Attorneys for WellPath:         Ben Rice




 Deputy Clerk: Lili Harrell                     Court Reporter: Lee-Anne
                                                Shortridge

                                  PROCEEDINGS

Status Hearing re Santa Rita County COVID-19 Response - held via AT&T Conference.

Case schedule remains as set.
Next case management conference set for 2/19/2021, at 9:00 a.m., by telephone, with
joint update due 2/17.
